Citation Nr: 1135744	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991.  Additionally, the Veteran served in the National Guard from June 1997 to January 2004, with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in March 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  
 
In May 2009 and October 2010, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disorder for further examination.  This development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran's July 1987 entrance examination reflects that the Veteran had no history of a psychiatric condition and was considered psychiatrically normal upon clinical evaluation.  

There are various VA treatment records documenting complaints and treatment for acquired psychiatric disorders, to include anxiety, depression, dysthymia, and a personality disorder.  

In an August 2011 statement, the Veteran reported that her panic attacks and anxiety occurred on a daily basis.  Furthermore, the Veteran stated that her depression started due to the fact that she cannot work in the medical field or find a job that is completely latex free.  

Additionally, in October 2009, the Veteran was afforded a VA examination to assess her psychiatric disorders.  The examiner concluded that the only possible diagnosable conditions she saw were dysthymia with personality disorder, and the Veteran's history made it appear that these were both evident prior to military service.  Additionally, the examiner stated that the Veteran was a very angry woman who was seeking compensation for what she felt was unfair treatment by a superior officer in the military.  Moreover, the examiner stated that this type of issue did not constitute a psychological condition.  In the November 2010 VA examination addendum, the examiner stated that she found no causal link between the Veteran's mental conditions and the latex allergy or migraines, though her dramatic presentation over time about subjective distress was likely intensified by her personality disorder.  However, generally, under 38 C.F.R. § 3.303(c) (2010), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's psychiatric disorder(s) is/are an acquired disability or is a congenital or developmental abnormality.  See Monroe, supra.  The relationship between the Veteran's psychiatric disorders and the Veteran's military service and/or service connected disabilities must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a new VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes that a remand is also necessary to obtain any outstanding VA treatment records.  In an August 2011 statement, the Veteran reported that she was currently being seen by the VA Mental Health Clinic in Eugene, Oregon, and seeing Dr. C. for her psychiatric conditions.  Additionally, the Veteran submitted VA treatment records from December 2010 to August 2011.  However, it appears that the RO has not obtained all of the Veteran's VA treatment records since May 2009.  As these VA treatment records may contain information pertinent to her claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any available outstanding VA treatment records from May 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

2. After the foregoing, the RO/AMC should arrange for the Veteran to undergo a psychiatric VA examination with an appropriate specialist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, who has not previously examined the Veteran, in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present.  

(1) If a personality disorder is diagnosed:

A. The examiner should indicate whether the Veteran's personality disorder is a congenital defect or disease. 

B. If the Veteran's personality disorder is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during her period of active duty.    

(2) For any acquired psychiatric disorder diagnosed:

A. Did the Veteran's acquired psychiatric disorder(s) clearly and unmistakably pre-exist her entry into active duty?

a. If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder(s) during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

b.  If not, is it at least as likely as not that any current acquired psychiatric disorder(s), had its onset in service or is related to any in-service disease, event, or injury.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder(s) was caused and/or aggravated (permanently worsened) by a service-connected disorder, to include migraines and/or a skin condition due to a latex allergy.  

The examiner must review and discuss the Veteran's service treatment records, VA outpatient treatment records, the October 2009 and November 2010 VA examination and addendum reports, the Veteran's lay statements, and any other relevant information.  Additionally, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


